Citation Nr: 0531614	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of the legs due to 
medication prescribed during VA hospitalization.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from June 1974 to 
April 1977.

This matter arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the legs due to medication 
prescribed during VA hospitalization.  The veteran was 
afforded a personal hearing before the undersigned in April 
2003.  A transcript of the hearing is associated with the 
claims file.

The Board remanded the matter in September 2003 for the 
purpose of curing due process deficiencies.  The matter was 
returned to the Board in August 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the legs caused by VA medical treatment, to include the 
administration of medications.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for disability of the legs have not been met.  
38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in June 2004, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  The RO 
further requested that the veteran send any additional 
evidence in his possession that might be pertinent to the 
claim.  The June 2004 letter therefore provided the notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The April 2001 rating decision, June 2002 Statement of the 
Case (SOC), and May 2005 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for compensation under 
38 U.S.C.A. § 1151.  The June 2002 SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Inpatient and outpatient treatment records from the 
Martinsburg VA Medical Center (VAMC), the Washington VAMC, 
and the El Paso VAMC, to include the reports of VA 
examinations conducted at those facilities, have been 
obtained.   The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notice of the VCAA was not provided to the veteran until June 
2004.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in February 2004 was not given prior 
to the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R.  § 3.159(b), and, after the notice was 
provided, the case was readjudicated and the May 2005 SSOC 
was provided to the veteran.



Analysis

The veteran contends that his current problem with chronic 
swelling of the legs is the result of treatment he received 
at the Martinsburg VAMC between May and June 1998.  He 
asserts that he was prescribed large dosages of Prednisone 
during a period hospitalization, and that he suffered a 
negative reaction to that medication.  He says that his legs 
became swollen and he developed other skin problems.  He 
further maintains that his initial complaints were ignored 
until he discovered the dangerous side-effects of Prednisone 
through his own research.  After showing the information to 
the physician's assistant that was treating him, the veteran 
maintains that he was taken off Prednisone and placed on 
Lasix.  He avers that he has been suffering from chronic 
swelling of the lower extremities (legs) since that time, and 
that he continues to take Lasix for this problem.

The medical treatment in question was rendered between May 
and June 1998; however, the veteran did not file a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 until 
September 2000.  The Board notes that 38 U.S.C. § 1151 was 
amended by section 422(a) of Pub. L. No. 104-204.  The 
revised law is effective with respect to claims filed on or 
after October 1, 1997.  Consequently, the veteran's 1151 
claim will be adjudicated based upon the current law.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Inpatient and outpatient treatment records dated between 
December 1997 and March 2005 have been reviewed.  Of note, a 
May 2005 abstract of the veteran's pharmacological history 
shows that the veteran was prescribed Prednisone from May 
1998 to June 1998.  Treatment records show that the veteran 
underwent an osteotomy of the right knee in July 1998, and 
that Lasix was listed as one the medications that he was 
actively taking.  Subsequent records make reference to the 
veteran experiencing a problem with swelling of the right 
knee following the surgery and on a periodic basis since that 
time.  None of the records contain findings of the veteran 
having an adverse reaction to Prednisone.  The records are 
also absent any evidence that the veteran suffers from a 
permanent disability of the legs (swelling), other than those 
conditions for which he is currently receiving disability 
compensation.  Service connection is in effect for post 
operative status, right meniscectomy with post operative 
proximal osteotomy and chronic osteomyelitis (formerly rated 
as degenerative joint disease), rated 100 percent; loss of 
use of both lower extremities, rated 100 percent; depression, 
rated 50 percent; tender scar, lateral right knee, rated 10 
percent; and laceration above right knee, rated 0 percent.     

Indeed, the Board the reports of numerous VA orthopedic 
examinations conducted between December 1998 and December 
2004.  No reference was made to the veteran receiving 
treatment for a disability that resulted in swelling of both 
legs.  The Board's attention is particularly drawn to the 
report of a September 2000 examination report where the 
veteran was noted to complain of multiple problems of the 
right knee, to include swelling.  The examiner discussed the 
veteran's July 1998 osteotomy and subsequent surgeries 
related to the right knee.  There were again no findings 
pertaining to swelling in both legs.  Following a review of 
the record, the examiner provided an opinion that the 
veteran's problem with swelling of the right knee was related 
severe arthritis in that knee.   Thus, while the purpose of 
the examination was to assess the severity of the veteran's 
right knee disability, the report of the September 2000 
examination clearly indicated that the swelling experienced 
by the veteran was due to the arthritis he had developed in 
that knee.  Further, as discussed above, the examination 
reports serve to refute the veteran's assertion that he 
suffers from a permanent and chronic disability of both legs 
that is manifested by swelling because no such was 
identified.

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The discussed VA treatment records and examination reports 
fail to show that the veteran experienced an adverse reaction 
to the Prednisone that he was administered between May and 
June 1998.  Those records similarly fail to identify that the 
veteran suffers from a disability of the legs manifested by 
swelling.  The veteran has not submitted competent medical 
nexus evidence to the contrary.  The Board therefore finds 
that the medical evidence fails to demonstrate that the 
veteran currently suffers from a disability of the legs 
(other than the disabilities the he is currently receiving 
compensation for).  Indeed, even if such a disability was 
diagnosed, no evidence has been submitted showing that it is 
the result of VA treatment, to include the administration of 
Prednisone.  In other words, there is insufficient medical 
evidence of currently identifiable additional disability 
related to the veteran's VA treatment.  The question of 
whether the proximate cause of the disability was due to VA 
carelessness, negligence, lack of proper skill, or error in 
judgment is therefore moot.

The Board has considered the veteran's assertions that VA was 
at fault in prescribing him a medication that he claims 
resulted in a permanent disability of the legs.  However, as 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the claim.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of the legs due to 
medication prescribed during VA hospitalization is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


